Title: From George Washington to James Mercer, 21 February 1777
From: Washington, George
To: Mercer, James



Dear Sir,
Morristown—New Jerseys Feby 21st 1777.

Your Letter of the 11th Ulto with the Bond Inclosed, came to my hands a few days ago by Mr Jno. Walker—I thank you for your kind congratulations on the late success of our Arms, but must beg leave to assure you, that my time is not, as you seem to apprehend a whit less engaged by it. Nevertheless, as I feel an Inclination to satisfy you both with respect to your enquiries, and in other matters I shall (as far as

my Memory, which indeed is of the very worst kind, will serve me, having kept no Copies of Letters to Mr Lund Washington, and those to Colo. Tayloe not by me) beg leave to inform you.
That soon after my appointment to the Command I now have the honour to hold, I inform’d Colo. Tayloe, that it was no longer in my power to act, or give any further assistance in the management of your Brothers business, and desired he would take the whole charge of it upon himself. Upon Mr L. Washington’s informing me, after this, that some of the purchasers had been applying for Deeds, and making a tender of money in some cases, and requesting to know what he was to do, I desired him to give up all the Bonds, and other Papers to Colo. Tayloe or his written order, and take a receipt for them in form.
In consequence of this, if my memory fails me not, either he, or Colonel Tayloe signified that you were to have the Bonds to collect—the impropriety of which was so self evident—in my judgment at least—that I could not help remonstrating against it—Not, believe me Sir, from any distrust I had of your Integrety or Inclination to serve your Brother, but for the sake of consistency & order. For could there be, let me ask, any thing more strikingly wrong, in appearance, than that after the Estate had been taken out of your hands by a power of Attorney wch originated in a suspicion that you had not, or would not comply with your Brothers expectations and Ingagements—When a Bill in chancery was actually depending to determine the priority of claims on that Estate—When by a decretal order of the Court the Estate was to be sold, and the Money arising to await an after judgment—When in a word the whole scope of the Powers under which Colo. Tayloe & myself acted was to take the Estate out of your hands, and rescue the Mortgagees from Claims which you were contending to support—Would it not I say, under these Circumstances, have appeared strangely Inconsistent in us to have returnd that very Estate into your hands again, after we had converted it into Money? And here, for the sake of appearing uniform in my conduct, permit me to add, that if my words at the Sale, or in a Letter afterwards, conveyed an Idea of this kind I was not happy enough to be understood, or misunderstood myself—I had nothing more in view than to be aided and assisted by yr advice and writings, as I knew that in the management of such business where Conveyances were to be made—Money of different denominations & from different States to be received—Suits more than probable to commence—Bills to purchase &ca &ca—I should stand in great need of aid from a Gentleman of your Profession and knew of none so proper as yourself to be entrusted with the managemt of them.
This Sir was the ground upon which I acted, and urged Colo. Tayloe to appoint Colo. Francis Peyton (of whose deligence & capacity we all

entertaind a good opinion) to collect the purchase money—I then most ardently wished and hoped, as I had more business than I could possibly turn my thoughts to, and believ’d Colo. Tayloe had leizure enough upon his hands, that I never more should be called upon on this acct; but to my great surprize I found that the Bonds &ca were still in my possession—that Colo. Peyton either had not been appointed, or did not Incline to act—that the purchasers, or some of them, were still calling at my Ho.—that Mr Lund Washington conceivd he could collect the money without much Injury to my business wherefore, upon the whole, I wrote to Colo. Tayloe (not as attorney) that if Colo. Peyton did not Incline to undertake the Collection and he thought proper to Imploy Mr L. Washington in this business I should not, on Acct of his being in my Service, object to it; and would become responsable for his conduct—what has been done since I know not—Had I continued at home my collection wd not have cost your Brother one farthing, and this I can add, that if Colo. Tayloe has authorized Mr Washington to make this Collection it puts not one penny in my Pocket—but the time spent in doing it a loss to me.
Thus much I have said to satisfie you, as far as I can from Memory, of the part I have acted, and would wish to act—Why then you should apply the delay of collection, and loss of Interest to my Acct, & add, that I surely must think “that 26 Months is long enough to have some person appointed to whom the Debtors may know to pay” I cannot conceive—that I have thought so—that I do think so still, is evident; or why, as before, did I urge this matter; and Eighteen Months ago desire the whole business to be managed without me—It surely was as reasonable, and evidently more convenient, for Colo. Tayloe to proceed in this business than for me, who have left all my own concerns—all Mr & Miss Custis’s—all Colo. Fairfax’s—and Mrs Savages’s in a very unsettled and disagreeable State, without being able to give any attention to them.
As to the affair of Mr Manning, your Letter is the first intimation I have had of it; and that Mr Washington did not receive the £1500 which you say was offered to him, I have not the least doubt of—His being Imployed to look after my private Estate did not authorize him to go into a collection of Debts the circumstances of which he knew nothing of—especially as another of the Attorneys was then in the Country, on whom he knew I had called, to take charge of the business.
That I directed him not to deliver the Bonds to any but Colo. Tayloe or his written order (after a proper receipt should be past) is true—and that my Sentiments with respect to the Bonds going in to your hands were also known to him (and for the precise reasons I have mentioned

in this Letter) is also true—but what has since happened with respect to his conduct I am totally a stranger to. Hard, very hard I must think it, if it shall be found that a Gentn has lent his name, and not his aid, to a measure which requires the one, and may do with out the other.
Colo. Tayloe knew that it was inconvenient to me, at first, to engage in this business—that I hesitated sometime before I would consent (on Account of the multiplicity of other matters I had upon my hands)—and he must be sensible that in the Situation I now am, and have been for sometime, that it is impossible for me to afford any aid—I therefore did, and still do, most ardently desire that he will take the whole upon himself—In this case, by meeting together you can adjust some plan that may be agreeable to all Parties—exceptionable to none.
This wish of mine arises from a thorough conviction that I shall not have it in my power to render any personal Services; and a certainty, that the little leizure I have will afford no other, especially as I have a very imperfect recollection of the requisites of the power of Attorney which (uncontrouled by the decree of the Court) ought as it is the authority we act under, to be the Rule of my conduct—the more so, as my knowledge of your own, and the claims of your Fathers Estate upon that of your Brothers is yet more imperfect; consequently any opinions of mine, if I had time to communicate them, must be founded altogether in conjecture and uncertainty. but in order to do equal justice to all Parties, as remittances cannot be made at this time, I would beg leave to propose that some such method as the following should be adopted—viz.
To deposit in your hands out of the first Money which shall be collected, the Sum of £3000 including your own Bond (or more if it be necessary)—this Sum to be considered in the light of a common loan to you, upon the Security which you have already offered; to be discharged however by your own claims, and such payments as upon a legal Settlement by proper authority, shall be found justly due from your Brother; Subject nevertheless in case of a deficiency to answer the claims of the Mortgagees, & Trust Deed, to the decission of the Court of Chancery on this point—the rest of the Money, as it cannot be remitted in the present posture of Affairs to be deposited as fast as it can be collected, in the Continental Loan Office provided this, under every Circumstance, shall be deemed more advisable than letting it to Individuals upon good Personal, or Landed Security—One or the other however to be done, which will, in my opinion (and it is an opinion only I give, as I wish to have no further concern in the business) be doing equal Justice to all Parties; whilst the Estate has every possible chance given it, to improve from the Interest of the Money.

I have wrote you a long, very long Letter Sir, as inconvenient perhaps for you to read, as me to write but as there seems to have been some misapprehension in the conducting of this business, and it is no longer in my power to Act under the Power derived from your Brother and his Mortgagees, I thot it but right to be at some little pains to illucidate matters, that no misconstruction may be put upon my inattention to the business hereafter—For this reason also, I have to beg that with sincere good wishes, and respectful Complimts to Colo. Tayloe you will Communicate the Sentiments of this Letter to him.
I return your Bond to you, & am perswaded that Mr Lund Washington (through whose hands this Letter passes unsealed) will not wish, by any views he might have had to the Collection, to stand in the way of, or impede any measures which Colo. Tayloe may think proper to adopt in concert with you. My Compliments attend Mrs Mercer & with sincere regard I am Dr Sir Yr Most Obedt & Affecte

Go: Washington

